EXHIBIT 10.21

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (1) REGISTRATION IN COMPLIANCE WITH
SUCH ACT AND SUCH STATE LAWS OR (2) AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

WARRANT

 

To Purchase Class A Units

 

BLACKHAWK BIOFUELS, LLC

 

May 2, 2008

 

THIS CERTIFIES THAT, for good and valuable consideration, the receipt of which
is hereby acknowledged, Ebenezer Mgmt, LLC or its lawful assignee (the “Holder”)
is entitled to subscribe for and purchase from Blackhawk Biofuels, LLC, an
Illinois limited liability company (the “Company”), 100,000 of the Class A Units
of the Company pursuant to the terms and subject to the conditions hereof.  The
Class A Units that may be acquired upon exercise of this Warrant are referred to
herein as the “Warrant Units.”  As used herein, the term “Holder” means the
Holder, any party who acquires all or part of this Warrant as a registered
transferee of the Holder, or any record holder or holders of the Warrant Units
issued upon exercise, whether in whole or in part, of the Warrant.

 

This Warrant is subject to the following provisions, terms and conditions:

 

1.                                       Exercise and Term.

 

(a)                                  The right to purchase the Warrant Units at
the Warrant Exercise Price shall be exercisable at any time from and after the
date on which the 45 million gallon per year biodiesel production plant that the
Company proposes to construct (the “Plant”) commences operations at its
nameplate capacity, as certified by the design-build firm that the Company
engages to construct the Plant, and continue for a period of seven (7) years
following such date (the “Exercise Period”), after which date all such rights
shall terminate.

 

(b)                                 The rights represented by this Warrant may
be exercised by the Holder hereof, in whole or in part (but not as to a
fractional units), by written notice of the Holder’s irrevocable election to
exercise the purchase right represented by such Warrant (in the form attached
hereto) delivered to the Company ten (10) days prior to the intended date of
exercise at its principal offices prior to the expiration of this Warrant along
with or preceded by (i) a certified or bank cashier’s check in payment of the
Warrant Exercise Price for such Units, and (ii) the surrender of this Warrant.

 

2.                                       Warrant Exercise Price.  The Warrant
Units shall be exercisable at a price of Two Dollars and no cents ($2.00) per
unit (the “Warrant Exercise Price”).

 

3.                                       Issuance of Securities.  The Company
agrees that the Warrant Units purchased hereby shall be and are deemed to be
issued to the record holder hereof as of the close of business on the date on

 

--------------------------------------------------------------------------------


 

which this Warrant shall have been surrendered and the payment made for such
Warrant Units as aforesaid.  Within a reasonable time, not exceeding ten
(10) days after the rights represented by this Warrant shall have been so
exercised, and, unless this Warrant has expired, a new Warrant representing the
number of Warrant Units, if any, with respect to which this Warrant shall not
then have been exercised shall also be delivered to the holder hereof.

 

4.                                       Status as Accredited Investor.  The
Holder represents and warrants to the Company that as of the date of this
Warrant, Holder is an “accredited investor” as that term is defined under
Rule 501 of Regulation D of the Securities Act of 1933, as amended, and Holder
understands that the Company is relying upon this representation in connection
with the issuance of this Warrant to Holder.

 

5.                                       Covenants of Company.  The Company
agrees that all Warrant Units which may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be duly authorized and
issued, fully paid and non-assessable.  The Company further agrees that during
the period within which the rights represented by this Warrant may be exercised,
in the event this Warrant is exercised, the Company will have authorized, and
reserved for the purpose of issue or transfer upon exercise of the subscription
rights evidenced by this Warrant, a sufficient number of such Warrant Units, to
provide for the exercise of the rights represented by this Warrant.

 

6.                                       Anti-dilution Adjustments.  The above
provisions are, however, subject to the following:

 

(a)                                  In case the Company shall at any time
hereafter subdivide or combine its outstanding Class A Units, the Warrant
Exercise Price, in effect immediately prior to the subdivision or combination
shall forthwith be proportionately increased, in the case of combination, or
decreased, in the case of subdivision, and each Warrant Unit purchasable upon
exercise of the Warrant shall be changed to the number determined by dividing
the then current Warrant Exercise Price by the exercise price as adjusted after
the subdivision or combination.

 

(b)                                 If any merger, capital reorganization or
reclassification of the outstanding capital stock of the Company, or
consolidation or merger of the Company with another entity, or the sale of all
or substantially all of its assets to another entity shall be effected in such a
way that holders of the Company’s Class A Units shall be entitled to receive
securities or assets with respect to or in exchange for their Class A Units (an
“Exchange Event”), then, from and after such Exchange Event, the Warrant will be
exercisable, upon the terms and conditions specified in this Warrant, for an
amount of such securities or assets to which a holder of the number of Class A
Units purchasable upon exercise of the Warrant at the time of such Exchange
Event would have been entitled to receive upon such Exchange Event.  Appropriate
provisions will be made with respect to the rights and interests of the Holder
to ensure that the provisions of this Warrant (including without limitation the
provisions to adjust the Warrant Exercise Price and the number of Class A Units
purchasable upon the exercise of this Warrant) will be applicable, as nearly as
may be, in relation to any such securities or assets deliverable upon the
exercise of this Warrant after an Exchange Event.  The Company will not effect
any Exchange Event unless, prior to the consummation thereof, the successor or
purchasing corporation (if other than the Company) with respect to such Exchange
Event, assumes by written instrument executed and delivered to the Holder at the
address of such Holder as shown on the books of the Company, the obligation to
deliver to such Holder such securities or assets as, in accordance with the
foregoing provisions, such Holder may be entitled to purchase.

 

(c)                                  Upon any adjustment of the Warrant Exercise
Price in accordance with this Section 6, then and in each such case, the Company
shall give written notice thereof, by first class mail, postage prepaid,
addressed to the registered Holder of this Warrant at the address of such

 

--------------------------------------------------------------------------------


 

Holder as shown on the books of the Company, which notice shall state the
Warrant Exercise Price resulting from such adjustment and the increase or
decrease, if any, in the number of Class A Units purchasable at such price upon
the exercise of this Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.

 

7.                                       No Voting Rights.  This Warrant shall
not entitle the holder hereof to any voting rights or other rights as a
unitholder of the Company.

 

8.                                       Transfer of Warrant or Resale.  The
holder acknowledges that it has obtained this Warrant for investment and not
with the intention of making any resale or distribution.  The holder further
acknowledges (a) that neither this Warrant nor any of the securities obtainable
under it have been registered under the Securities Act of 1933, as amended, or
any state securities statutes, (b) that neither this Warrant nor any securities
obtained under it may be transferred without such registration or an opinion of
legal counsel acceptable to the Company that such transfer may be made without
registration and (c) the Warrant Units will be issued subject to the terms of
and restrictions on transfer contained in the Company’s Limited Liability
Company Agreement as it may be amended from time to time.

 

9.                                       Successors and Assigns.  This Warrant
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the parties hereto.  The Holder of this Warrant may assign any of its
rights under this Warrant to his or her heirs to the extent permitted by this
Warrant and applicable law (including, without limitation, federal and state
securities laws and regulations) and subject to restrictions administered by the
Company substantially similar to those applicable to Units under the Company’s
Limited Liability Company Agreement.

 

10.                                 Governing Law.  This Warrant shall be
governed by and construed in accordance with the laws of the State of Illinois,
without regard to the principles of conflicts of law thereof.

 

IN WITNESS WHEREOF, Blackhawk Biofuels, LLC has caused this Warrant to be signed
by its duly authorized officer.

 

 

BLACKHAWK BIOFUELS, LLC

 

 

 

 

 

By:

/S/ Ronald L. Mapes

 

 

Its:

Chair

 

3

--------------------------------------------------------------------------------


 

WARRANT EXERCISE

 

(To be signed only upon exercise of Warrant)

 

The undersigned, the Holder of a Warrant to purchase Class A Units of Blackhawk
Biofuels, LLC, hereby irrevocably elects to exercise the purchase right
represented by such Warrant for, and to purchase thereunder,
                             of the Class A Units to which such Warrant relates
and herewith makes payment of $                             therefor in cash or
by check and requests that the certificates for such Class A Units be issued in
the name of, and be delivered to
                                                            , whose address is
set forth below the signature of the undersigned.  This Warrant Exercise form is
accompanied by the original Warrant, which is hereby surrendered to the extent
necessary to effect the exercise.

 

 

Dated:

 

 

 

 

(Signature)

 

 

 

 

 

(Print Name)

 

 

 

 

 

(Address)

 

 

 

 

 

4

--------------------------------------------------------------------------------

 